Hammond, J.
In the view which we take of this case it is unnecessary to inquire whether there was any legal way in which the merchandise sold by the plaintiff to the defendants could have been legally sold by Blaisdell so far as respected his interest therein to his licensed copartners and by the latter to their customers. See Hagerty v. Tuxbury, 181 Mass. 126. The case should have been submitted to the jury even if all the sales by the defendants or either of them were illegal.
If the plaintiff sold the merchandise to the defendants with the knowledge that they intended to resell the same contrary to law, and with a view to such resale, then he cannot recover. Graves v. Johnson, 156 Mass. 211, and cases therein cited.
- If, however, he sold it to them knowing that they intended to sell it illegally, but was wholly indifferent as to whether they did so or not, the fact being, as the defendants well knew, that he had no care, concern or desire as to such resale and that his only motive in selling to the defendants was to sell in the usual course of business, then the plaintiff may recover. Graves v. Johnson, 179 Mass. 53, and cases therein cited.
Upon the evidence we cannot say that it would not warrant a finding that the latter proposition correctly described the transaction, The case therefore should have been submitted to the jury.

Exceptions sustained.